OPINION of the Court* by
Ch. J. Bibb
In an action of debt, the defendants in error had judgment by default upon a declaration, blank from beginning to end ; being in fact nothing more than a mere skeleton of a declaration, such as are usually printed to suit any action of debt.
The judgment rendered is therefore without any foundation and must be holden for nought.
It is therefore considered that the said judgment be reversed, and the cause is remanded to the said circuit court for new proceedings to be had, to commence at the return of the writ.